707 S.E.2d 244 (2011)
STATE of North Carolina
v.
Roman Wiloth VASQUEZ-GUARDO.
No. 76P11.
Supreme Court of North Carolina.
April 7, 2011.
Carlos Mahoney, Durham, for Vasquez-Guardo, Roman Wiloth.
Thomas O. Lawton, III, Assistant Attorney General, for State of N.C.
Peter S. Gilchrist, III, District Attorney, for State.

ORDER
Upon consideration of the petition filed on the 22nd of February 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of April 2011."